Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered.  The arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (20180075565) in view of Buttolo (20180039917).
With regarding claim 1, discloses a vehicle comprising: 
a communication device configured to receive operation information to operate a travel device installed in the vehicle from an external operation device (a transceiver 118 communicates with a mobile device which carried by a user who request a transportation by the vehicle, see at least [0021] & [0026]+
a memory (a data store 116, see at least [0021]+);
a processor coupled to the memory, the processor being configured (an automated driving/assistance system 102, see ate last [0020]) to: 
receive a user request from a mobile user terminal including information for the vehicle to travel to an intermediate location and then travel to a destination, a passenger boarding the vehicle at the intermediate location and traveling in the vehicle to the destination (the automated driving/assistance system 102 controls the vehicle to drive a path on a road which is determined based on a transport request that includes a pick-up location and a destination, see at least [0024]+), 
acquire peripheral information regarding an environment peripheral to a vehicle body of the vehicle from a peripheral information sensor (radar system, LIDAR system, camera system, GPS, see at least Fig.1 [0021]+), 
generate a travel plan based on the peripheral information and the received user request (determine a driving path on a road based on the sensor’s information, user request from a pick-up location and a destination, see at least [0021]-[0024] & [0028]+, a geographic location module 224 identifies the current location of the vehicle as well as the pick-up location and destination for a particular transport request to determines a route between the vehicle’s current location, a pick-up location and a destination, see at least [0029]+)  and 
control the travel device so as to perform autonomous driving in which travel is based on the generated travel plan (the automated driving system 102 controls the vehicle control actuator 120 to drive a path on the road, see at least [0024]) , and perform remote driving in which travel is based on the operation information received by the communication device (the vehicle automatic driving to the pick-up location based on the passenger’s request, see at least [0031]-[0032]+); 
an audio input/output device configured to output audio to an interior of the vehicle to the passenger (the speaker 124 includes speakers of a sound system of the vehicle providing dedicated to driver or passenger notification, see at least [0022], and the monitoring module 104 uses cameras to record the people attempting enter the vehicle and communicates with police or other entities or individuals, see at least [0037]); and 
Myers fails to teach an audio interface device providing output audio to the passenger and receive speech from the passenger to communicate to an operator via mobile user terminal using the communication, and a presentation device provided to the vehicle body to display, at a vehicle exterior, identifying information received by the communication device, the -2-Application No. 16/914,559 identifying information relating to the passenger making use of the vehicle, the passenger being a person outside the vehicle at a time of viewing the presentation device
Buttolo discloses a vehicle which comprises a speaker 130 and nomadic device 154 functioning as a vehicle human-machine interface (HMI) allowing passenger communicating with the remote server, see at least [0032]-[0034], a visual notification 330 installed at the vehicle’s exterior which displays passenger identifying information which the passenger being a person outside the vehicle at a time of viewing the visual notification 330, see at least [0055]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Myers by including the nomadic device functioning as HMI which allowing the passenger communicating with the remote server, and the visual notification 330 installed at the vehicle’s exterior as taught by Bottolo for managing the autonomous transportation vehicle more effectively and safety.

With regarding to claim 2, Bottolo teaches that the vehicle of claim 1, wherein the presentation device starts to display the identifying information at the vehicle exterior when the vehicle has arrived at the intermediate location designated by the user request (see at least [0055]+).  

With regarding to claim 3, Bottolo teaches that the vehicle of claim 2, wherein the processor is further configured to notify the mobile user terminal of completion, which is defined as when the passenger outside the vehicle has boarded onto the vehicle at the intermediate location (notifying or alerting a passenger , see at least [0019]+).  

With regarding to claim 4, Myers teaches that the vehicle of claim 1, wherein the presentation device includes a display device configured to display an image of the passenger as the identifying information (display 122, see at elast [0022]+).  

With regarding to claim 5, Myers teaches that the vehicle of claim 1, wherein the presentation device includes a speaker configured to output audio relating to the passenger as the identifying information.  

With regarding to claim 6, Myers teaches that the vehicle of claim 1, further comprising: a door provided at the vehicle body; and a locking device configured to lock and unlock the door, wherein the processor performs authentication to cause the locking device to unlock based on information from outside the vehicle (see at least [0029]+).  

With regarding to claim 7, Myers teaches that the vehicle of claim 6, further comprising: an imaging device configured to capture an image outside the vehicle, -3-Application No. 16/914,559 wherein the processor performs authentication to cause the locking device to perform unlocking in a case in which an image acquired in advance matches the image captured by the imaging device (image processing module 208 includes a facial recognition to identify a face of a person approaching the vehicle and matches the face with user profile data, see at least [0026]+).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662